Citation Nr: 9926587	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-34 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral defective hearing.

2.  Entitlement to an increased (compensable) rating for a 
fracture of the left fourth metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
January 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from decisions by the RO, entered 
in August and December 1997, which, among other things, 
denied claims of entitlement to increased (compensable) 
ratings for bilateral defective hearing and a fracture of the 
left fourth metacarpal.

In addition to the foregoing, the veteran has raised the 
issue of his entitlement to service connection for arthritis 
of the hands.  In this regard, the Board notes that service 
connection for arthritis of the hands was previously denied 
by the RO in July 1985.  The veteran was notified of that 
decision, and of his appellate rights, but did not initiate 
an appeal within one year.  See 38 C.F.R. § 19.129 (1985).  
Consequently, that decision became final.  See 38 C.F.R. 
§ 20.1103 (1998).  The question that now needs to be 
addressed is whether new and material evidence has been 
received to reopen that previously adjudicated claim.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Because the 
RO has not yet addressed the veteran's claim to reopen, and 
because the matter has not been developed for appellate 
consideration, it is referred to the RO for appropriate 
action.

Issues pertaining to the veteran's entitlement to service 
connection for tinnitus, and for a disability manifested by 
ear pain, have also been raised.  As these issues have not 
yet been adjudicated by the RO in the first instance, they 
are likewise referred to the RO.

(A decision on the question of the veteran's entitlement to 
an increased (compensable) rating for a fracture of the left 
fourth metacarpal will be deferred pending completion of the 
development sought in the REMAND below.)


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's defective hearing claim has been 
obtained.  

2.  The report of a July 1997 VA examination shows that the 
veteran had average puretone thresholds of 38 decibels in the 
right ear and 56 decibels in the left ear, as measured at 
1000, 2000, 3000, and 4000 hertz, with speech discrimination 
scores of 88 percent, bilaterally.  This corresponds to level 
II hearing acuity in the right ear, and level II hearing in 
the left ear.

3.  The report of an October 1997 VA examination shows that 
the veteran had average puretone thresholds of 43 decibels in 
the right ear and 75 decibels in the left ear, as measured at 
1000, 2000, 3000, and 4000 hertz, with speech discrimination 
scores of 92 percent in the right ear and 52 percent in the 
left ear.  This corresponds to hearing acuity level I in the 
right ear and level VIII in the left ear.

4.  The report of a January 1998 VA examination shows that 
the veteran had average puretone thresholds of 38 decibels in 
the right ear and 64 decibels in the left ear, as measured at 
1000, 2000, 3000, and 4000 hertz, with speech discrimination 
scores of 100 percent in the right ear and 48 percent in the 
left ear.  This corresponds to hearing acuity level I in the 
right ear and level VIII in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85 
(Diagnostic Code 6100) (1998); Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 64 
Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. §§ 4.85, 4.86, 
4.87, 4.87a (1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an increased 
(compensable) rating for his service-connected bilateral 
defective hearing.  He maintains, in essence, that the 
currently assigned zero percent (noncompensable) evaluation 
does not adequately reflect the severity of his disability.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim is 
"well grounded."  38 U.S.C.A. § 5107(a) (West 1991).

If a veteran submits a well-grounded claim, VA has a duty to 
assist him in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.159 (1998); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that this duty is neither optional 
nor discretionary.  See Littke v. Derwinski, 1 Vet. App. 90, 
92 (1990).

In this regard, the Board notes that the veteran has 
undergone several recent VA audiological examinations, and 
the reports of those examinations have been obtained.  In 
addition, he has been given an opportunity to offer testimony 
concerning the impairment caused by his defective hearing, 
and to submit supporting statements relating thereto.  As the 
record reflects that all of the evidence necessary to an 
evaluation his disability has been procured, it is the 
Board's conclusion that the duty to assist has been 
satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Defective hearing is evaluated in accordance with the 
criteria set forth in 38 C.F.R. 4.85 et seq.  Amendments to 
those criteria became effective on June 10, 1999, during the 
pendency of the veteran's appeal.  See Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 64 
Fed. Reg. 25,202 (1999) (to be codified at 38 C.F.R. §§ 4.85, 
4.86, 4.87, 4.87a (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

In the present case, the revised law pertaining to the 
evaluation of defective hearing does not allow for 
retroactive application prior to June 10, 1999.  When the new 
regulations were promulgated, the Secretary specifically 
indicated that June 10, 1999, was to be the effective date 
for the revisions.  See discussion, supra.  Consequently, 
because it is clear from the amended regulations that they 
are not be accorded retroactive effect, the law prevents the 
application, prior to June 10, 1999, of the liberalizing law 
rule stated in Karnas.  See Rhodan v. West, 12 Vet. App. 55, 
57 (1998).

Nevertheless, in order to give full consideration to the 
veteran's claim, the Board must review the claim under both 
the law in effect at the time that he filed his claim for an 
increased rating (the old criteria), and the law in effect 
currently (the new criteria).  This is true because, if the 
Board were to find that the appellant was entitled to a 
compensable rating under the old criteria, an effective date 
earlier than June 10, 1999, could be established for the 
award.  If, however, the Board were to find that the 
appellant was not entitled to an increased rating under the 
old criteria, but that he was under the new criteria, the 
effective date of any award could be no earlier than the 
effective date of the new revisions.  See 38 U.S.C.A. 
§ 5110(g) (West 1991) ("where compensation . . . is . . . 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase . . . shall not be 
earlier than the effective date of the Act or administrative 
issue.").

In the present case, the record shows that the aforementioned 
regulatory amendments became effective after the RO certified 
the veteran's appeal to the Board, and after the appellate 
record had been transferred.  In other words, the RO has not 
reviewed his claim in the context of the amended law.  
Consequently, the Board must consider whether the veteran 
would be prejudiced if the Board were to proceed with 
consideration of his claim without first giving the RO the 
opportunity to consider the new regulations.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that both the old and new 
criteria for evaluating hearing impairments contemplate that 
such impairments will be rated on the basis of controlled 
speech discrimination tests, together with the results of 
puretone audiometry tests.  See 38 C.F.R. § 4.85.  These 
results are then charted on Table VI, VIa (if applicable), 
and Table VII, as set out in the Rating Schedule.  In order 
to establish entitlement to a compensable evaluation for 
hearing loss, it must be shown that the claimant has certain 
combinations of speech discrimination scores and average 
puretone decibel loss.

The Board has compared the old versions of Table VI and Table 
VII with the new versions of these tables, and finds that 
they have not been substantively changed.  The Board also 
finds that the revisions in the language in 38 C.F.R. § 4.85 
do not effect a change in the fundamental method by which 
Tables VI and VII are interpreted.

As to the version of 38 C.F.R. § 4.86 in effect prior to June 
1999, the Board notes that that section indicated only that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids, and that examination to determine such improvement was 
therefore unnecessary.  Currently, that section addresses 
exceptional patterns of hearing loss, which, while shown to 
be present in the veteran's case, have no actual effect on 
the outcome of this particular appeal.  See discussion, 
infra.

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, in 
this case, the Board finds that the new regulations have not 
changed the applicable criteria in a way which could alter 
the outcome of the veteran's claim.  Therefore, the veteran 
would not be prejudiced by the Board proceeding to the merits 
of the claim.  Indeed, a remand of this issue would only 
result in needless delay and impose further burdens on the 
RO, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Turning to the actual evaluation of the veteran's hearing 
impairment, the Board notes that such evaluations are 
determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned 
to audiometric examination results.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Evaluations of hearing 
impairments range from zero to 100 percent based on organic 
impairment of hearing acuity.  As referenced above, auditory 
acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
puretone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second (hertz).  To evaluate the 
degree of disability, the rating schedule establishes 11 
auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85 et seq..

In the present case, the record shows that the veteran was 
originally awarded service connection for bilateral defective 
hearing by way of a decision entered in November 1971.  A 
zero percent (noncompensable) rating was established at that 
time, and has been in effect ever since.

The more recent evidence of record shows that the veteran 
underwent a VA audiometric examination in July 1997, shortly 
after filing his claim for an increased rating.  At that 
time, audiometric testing revealed puretone thresholds of 30, 
25, 45, and 50 decibels in his right ear, and 45, 50, 65, and 
65 decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
hertz, respectively.  (The average of these thresholds is 38 
for the right ear and 56 for the left ear.)  Additionally, he 
had speech discrimination scores of 88 percent, bilaterally.  
Under 38 C.F.R. § 4.85, Table VI, these results correspond to 
level II acuity for the right ear, and level II acuity for 
the left ear.  These auditory acuity levels in turn warrant 
no more than a zero percent (noncompensable) rating under 
38 C.F.R. § 4.85, Table VII. 

The veteran was also examined by VA in October 1997.  
Audiometric testing at that time revealed puretone thresholds 
of 35, 35, 45, and 55 decibels in his right ear, and 55, 75, 
75, and 95 decibels in his left ear at 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively.  (The average of these 
thresholds is 43 for the right ear and 75 for the left ear.)  
Additionally, he had speech discrimination scores of 92 
percent in the right ear, and 52 percent in the left ear.  
Under 38 C.F.R. § 4.85, Tables VI and VIa, these results 
correspond to hearing acuity levels no worse than I in the 
right ear and VIII in the left ear.  (Although the veteran 
had puretone thresholds of 55 decibels or more in the left 
ear at each of the four specified frequencies, and the new 
provisions, codified at 38 C.F.R. § 4.86, therefore apply, 
the average threshold of 75 decibels corresponds to a hearing 
acuity level of only VI under Table VIa.)  These auditory 
acuity levels also warrant no more than a zero percent 
(noncompensable) rating under 38 C.F.R. § 4.85, Table VII.

The veteran was most recently examined by VA in January 1998.  
The report of that examination shows that audiometric testing 
revealed puretone thresholds of 30, 25, 45, and 50 decibels 
in his right ear, and 55, 60, 70, and 70 decibels in his left 
ear at 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  
(The average of these thresholds is 38 for the right ear and 
64 for the left ear.)  Additionally, he had speech 
discrimination scores of 100 percent in the right ear, and 48 
percent in the left ear.  Under 38 C.F.R. § 4.85, Tables VI 
and VIa, these results correspond to hearing acuity levels no 
worse than I in the right ear and VIII in the left ear.  
(Again, the veteran had puretone thresholds of 55 decibels or 
more in the left ear at each of the specified frequencies, 
and the new provisions, codified at 38 C.F.R. § 4.86, 
therefore apply.  The average threshold of 64 decibels, 
however, corresponds to a hearing acuity level of only V 
under Table VIa.)  These auditory acuity levels likewise 
warrant no more than a zero percent (noncompensable) rating 
under 38 C.F.R. § 4.85, Table VII.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a compensable rating for bilateral 
defective hearing.  None of the recent audiometric 
examination reports demonstrate that the veteran is entitled 
to anything more than a zero percent (noncompensable) rating.  
The Board has carefully considered the testimony the veteran 
provided at his March 1998 hearing, and the contentions he 
has advanced in correspondence.  Nevertheless, with all due 
respect to the veteran, the Board is obligated to implement 
the law as it has been written.  As noted previously, the 
assignment of a specific disability evaluation for defective 
hearing is achieved by a purely mechanical application of the 
rating schedule.

In arriving at its conclusion on this matter, the Board has 
not overlooked the fact that the veteran was also examined by 
VA in November 1997.  The report of that examination shows 
that he had a right ear sensorineural loss in the moderate 
range, with puretone thresholds of 50, 45, 45, and 90 
decibels at 500, 1000, 2000, and 8000 hertz, respectively.  
The report further shows that he had severe to profound 
hearing loss on the left side, with puretone thresholds of 
60, 70, 70, and 105 decibels at 500, 1000, 2000, and 8000 
hertz, respectively.  However, since the report does not 
reflect that puretone thresholds were measured at 3000 or 
4000 hertz, or that a Maryland CNC, controlled speech 
discrimination test was conducted, it is not possible to use 
the findings from this examination to determine the level of 
impairment of auditory acuity for VA purposes.

For all of the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased (compensable) rating for 
bilateral defective hearing.  The claim is therefore denied.


ORDER

An increased (compensable) rating for bilateral defective 
hearing is denied.


REMAND

By a decision entered in December 1997, the RO denied a claim 
for an increased (compensable) rating for a fracture of the 
left fourth metacarpal.  The veteran submitted a notice of 
disagreement with respect to that decision later that same 
month, and he was furnished a statement of the case (SOC) in 
May 1998.

Later in May 1998, the veteran contacted the RO and requested 
a local hearing at the RO.  The RO responded on June 17, 
1998, explaining that, because he had already had a hearing 
in March 1998, pertaining to the issue of his entitlement to 
an increased (compensable) rating for bilateral defective 
hearing, no additional local hearings would be held on that 
issue.  The RO indicated, however, that if the veteran 
desired to have a hearing on the issue of his entitlement to 
an increased (compensable) rating for a fracture of the left 
fourth metacarpal, he could request one.  Thereafter, on June 
22, 1998, the veteran filed a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in which stated, "I request to appear 
before the local hearing officer in Columbia."

In light of the foregoing, it is the Board's conclusion that 
the veteran has made a valid request for a local hearing on 
the issue of his entitlement to an increased (compensable) 
rating for a fracture of the left fourth metacarpal.  
Inasmuch as no such hearing has been afforded him, a remand 
is required.  See 38 C.F.R. § 20.700(a) ("A hearing on 
appeal will be granted if an appellant . . . expresses a 
desire to appear in person.").

For the reason stated, this case is REMANDED to the RO for 
the following actions:

		1.  The RO should schedule the veteran 
for a hearing before a local hearing 
officer at the RO, so that testimony can 
be taken on the issue of the veteran's 
entitlement to an increased 
(compensable) rating for a fracture of 
the left fourth metacarpal.  The veteran 
and his representative should be 
notified of the date and time of the 
hearing.  A transcript of the hearing, 
and any additional material received, 
should be associated with the claims 
folder.

		2.  After the veteran has been given an 
opportunity to appear at a hearing, the 
RO should readjudicate the claim of 
entitlement to an increased 
(compensable) rating for a fracture of 
the left fourth metacarpal.  If the 
benefit sought is denied, a supplemental 
SOC (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals







